IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           :                             NO. 497
                                 :
ORDER AMENDING RULES 1005, 1006, :                             CRIMINAL PROCEDURAL RULES
AND 1007 OF THE PENNSYLVANIA     :
RULES OF CRIMINAL PROCEDURE      :                             DOCKET
                                 :
                                 :


                                                ORDER

PER CURIAM

       AND NOW, this 9th day of November, 2017, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 47 Pa.B. 186 (January 14, 2017), and a Final Report to be published with
this ORDER:

     IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rules of Criminal Procedure 1005, 1006, and 1007 are
amended, in the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective January 1, 2018.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.